Case:18-02044-EAG11 Doc#:169 Filed:05/18/21 Entered:05/18/21 21:36:58             Desc: Main
                            Document Page 1 of 2
                     IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE DISTRICT OF PUERTO RICO


         In re:                                         CASE NUMBER: 18-02044 EAG
                                                        11
         ENRIQUE RODRIGUEZ NARVAEZ
         MIRNA IRIS RIVERA ORTIZ                        CHAPTER 11




             MOTION REQUESTING COMPLIANCE WITH ORDER (DOCKET 159)
                             AND OTHER REMEDIES

         To the Honorable Court:

            COMES NOW, creditor Lopez Enterprises, Inc., represented by the undersigned

         attorney and very respectfully states and prays as follows:

            1. Debtors filed the instant bankruptcy petition on April 16, 2018, that is more

                  than three years ago. (Docket 1).

            2. On February 19, 2021 Debtors requested a time extension of ninety (90)

                  days to complete their due diligence and present an offer. Docket 153.

            3. This Honorable Court granted Debtors’ request allowing completion of such

                  offer until this Thursday May 20, 2021. Docket 159.

            4. Due to the proximity of such deadline, it is the appearing creditor’s

                  contention that there are no available funds to fulfill Debtors’ obligations

                  under this Chapter 11 case, specifically the full payment of the updated debt

                  from Proof of Claim Number 8, until May 20, 2021.

            5. The appearing creditor respectfully requests to this Honorable Court an

                  Order against Debtors showing compliance with Docket 153, without

                  anymore time extensions, subject to dismissal or conversion to Chapter 7.
Case:18-02044-EAG11 Doc#:169 Filed:05/18/21 Entered:05/18/21 21:36:58             Desc: Main
                           Document Page 2 of 2
            WHEREFORE the appearing creditor respectfully requests to this Honorable

         Court to order strict compliance of Docket 159 before this May 20, 2021, or to

         dismiss this case or convert it to a Chapter 7 case.

            30 DAYS NOTICE The Honorable Court may dismiss this case or convert it to a

         Chapter 7 case if Debtors fail to file a written response to this motion within thirty

         (30) days after receipt of it.

                                          CERTIFICATE OF SERVICE

                I HEREBY CERTIFY: That on May 18th, 2021, I electronically filed the

         foregoing with the Clerk of the Court using the CM / ECF System which will send

         notification of such filing to all CM/ECF System’s participants, as it appears on the

         Master Address List, and to the US Trustee.

         Respectfully submitted

         In Guaynabo, Puerto Rico this, 18th day of May, 2021.



                                          /s/LUIS R. VIVAS UGARTEMENDÍA
                                                  USDC 212607
                                            Attorney for Lopez Enterprises, Inc.
                                                    469 Esmeralda Avenue
                                            Plaza Esmeralda Condominium, Apt. 132
                                              Guaynabo, Puerto Rico, 00969-4282
                                                    Tel. 787-612-2347
                                             E mail address lic.luisvivas@gmail.com
